EXHIBIT 10.1

 
EXECUTION VERSION



THIRD AMENDMENT AND LIMITED WAIVER
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This THIRD AMENDMENT AND LIMITED WAIVER, dated as of February 20, 2009 (this
“Third Amendment”), is by and among International Coal Group, Inc., a Delaware
corporation (“Holdings”), ICG, LLC, a Delaware limited liability company and a
wholly owned direct subsidiary of Holdings (“Borrower”), UBS AG, Stamford
Branch, as administrative agent (the “Administrative Agent”) and the Lenders (as
defined below) party hereto, and is with respect to the Second Amended and
Restated Credit Agreement, dated as of June 23, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, Borrower, the Guarantors party thereto, the lenders
party thereto (the “Lenders”), J.P. Morgan Securities Inc. and UBS Securities
LLC, as Joint Lead Arrangers and Joint Bookrunners, JPMorgan Chase Bank, N.A.
and CIT Capital USA Inc., as Co-Syndication Agents, Bank of America, N.A. and
Wachovia Bank, N.A., as Co-Documentation Agents, JPMorgan Chase Bank, N.A. and
Bank of America, N.A., as Issuing Banks, UBS Loan Finance LLC, as Swingline
Lender, and UBS AG, Stamford Branch, as Issuing Bank, Administrative Agent and
Collateral Agent, as amended by the First Amendment, dated as of January 31,
2007, and the Second Amendment, dated as of July 31, 2007.  Capitalized terms
used but not defined in this Third Amendment have the meanings given to such
terms in the Credit Agreement.
 
RECITALS
 
WHEREAS, Borrower has informed the Lenders that, with respect to the limited
corporate and Real Property related matters set forth in Part I of Schedule I
hereto, it has not complied with the requirements of Sections 5.12 and 5.14
within the time periods specified in the Credit Agreement;
 
WHEREAS, Borrower has requested that the Lenders waive the Specified Defaults
(as defined below) as provided for herein;
 
WHEREAS, Borrower wishes to make certain amendments to the Credit Agreement, as
more particularly described in Article II of this Third Amendment; and
 
WHEREAS, the Lenders party hereto are willing to grant such waiver and to agree
to such amendments on the terms and subject to the conditions contained herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 


 
 

--------------------------------------------------------------------------------

 




 
ARTICLE I.
 
LIMITED WAIVER
 
    Section 1.01 Limited Waiver.
 
  Subject to the terms and conditions of this Third Amendment, the Lenders
hereby waive each of the Defaults or Events of Default set forth in Part I of
Schedule I hereto (each, a “Specified Default” and, collectively, the “Specified
Defaults”).
 
    Section 1.02 Limitation of Waiver.
 
  Without limiting the generality of the provisions of Section 11.02 of the
Credit Agreement, the waiver set forth above shall be limited precisely as
written and relate solely to the waiver of the provisions of the Credit
Agreement in the manner and to the extent described above, and nothing in this
Article I shall be deemed to:
 
(a) constitute a waiver of compliance by any Loan Party with respect to any
other term, provision or condition of any Loan Document or any other instrument
or agreement referred to therein; or
 
(b) prejudice any right or remedy that any Agent or Lender may now have or may
have in the future under or in connection with the Credit Agreement, any other
Loan Document or any other instrument or agreement referred to therein.
 


 
ARTICLE II.
 
AMENDMENTS TO CREDIT AGREEMENT
 
Section 2.01 Amendments Related to Table of Contents.
 
A reference to the following new Exhibit R is added to the Table of Contents of
the Credit Agreement immediately after Exhibit P:
 
“Exhibit R                                Form of Minimum Liquidity Certificate”
 
Section 2.02 Amendments Related to Defined Terms.  The following defined terms
are added to Section 1.01 of the Credit Agreement in their proper alphabetical
order:
 
““Collateral Audit” shall have the meaning assigned to such term in Section
5.14(b).”
 
““Minimum Liquidity” shall mean, with respect to Holdings and its consolidated
Subsidiaries and as of any date of determination, the sum of (i) available cash
on the consolidated balance sheet of Holdings and its consolidated Subsidiaries,
determined in accordance with GAAP, as of such date and (ii) to the extent the
conditions set forth in Section 4.02 would be satisfied as of such date, the
available yet unutilized portion of the Revolving Commitments.”
 
““Minimum Liquidity Certificate” shall mean a certificate of a Financial Officer
of Borrower substantially in the form of Exhibit R.”
 
““Mortgage Modifications” shall have the meaning assigned to such term in
Section 5.16(a).”
 
2
 



--------------------------------------------------------------------------------


 
““Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of July 31, 2007.”
 
““Third Amendment” shall mean the Third Amendment and Limited Waiver to this
Agreement, dated as of February 20, 2009.”
 
““Third Amendment Effective Date” shall mean the date on which of each of the
conditions set forth in Article III of the Third Amendment has been either
satisfied or waived.”
 
       Section 2.03 Amendments Related to Reporting Requirements.
 
      (a) The word “and” after the “;” in Section 5.01(h) is deleted.
 
(b) The “.” at the end of Section 5.01(i) is deleted and replaced with “; and”.
 
(c) The following new Section 5.01(j) is inserted immediately after Section
5.01(i):
 
“(j)           Monthly Reports.  As soon as available, and in any event within 5
days after the end of each fiscal month of each fiscal year of Borrower,
beginning with the fiscal month ending on February 28, 2009, a Minimum Liquidity
Certificate certifying to the Loan Parties’ compliance with Section 6.10(e) for
the period specified therein.”
       
        Section 2.04 Amendments Related to Information Regarding Collateral.
 
  The following new Section 5.14(b) is inserted immediately after Section
5.14(a):
 
“(b)           Each Loan Party shall take all steps reasonably requested by the
Administrative Agent or its counsel to ensure that a standard audit of the
Collateral for the Obligations (the “Collateral Audit”) is completed within 30
days after the Third Amendment Effective Date.  In furtherance of the foregoing,
and without limiting the provisions of Section 11.03, Borrower agrees to pay
promptly all costs and expenses related to such Collateral Audit, including,
without limitation, the fees and expenses of counsel to the Administrative Agent
and the fees and expenses of any third-party search or filing services.”
 
      Section 2.05 Amendments Related to Limited Corporate and Real Property
Related Matters.
 
  The following new Section 5.16 is inserted immediately after Section 5.15:
 
“SECTION 5.16  Certain Corporate and Real Property Related Matters.  Promptly
(and in any event within 30 days after the Third Amendment Effective Date)
deliver to the Administrative Agent and the Collateral Agent:
 
(a)           Evidence that, with respect to each Mortgaged Property of each
Loan Party, each Company shall have made all modifications, registrations and
filings, to the extent required by, and in accordance with, all Requirements of
Law (the “Mortgage Modifications”) in order to maintain a perfected security
interest in such Mortgaged Property;
 
3
 


 


 
 

--------------------------------------------------------------------------------

 


(b)           Local counsel opinions regarding the enforceability of the
Mortgage Modifications, in each case (i) dated the Third Amendment Effective
Date, (ii) addressed to the Agents, the Issuing Banks and the Lenders and (iii)
otherwise in form and substance reasonably acceptable to the Administrative
Agent; and
 
(c)           Each of the documents set forth in Part II of Schedule I to the
Third Amendment, in each case duly executed and, if applicable, filed by the
applicable Loan Party or Company.”
 
      Section 2.06 Amendments Related to Financial Covenants.
 
      (a) Sections 6.10(a) and (b) of the Credit Agreement are deleted in their
entirety and replaced with the following:
 
“(a)           Maximum Leverage Ratio.  Permit the Leverage Ratio, at any date
during any period set forth in the table below, to exceed the ratio set forth
opposite such period in the table below:
 
Period
Leverage Ratio
March 31, 2007 to December 31, 2007
8.75 to 1.0
January 1, 2008 to March 31, 2008
8.50 to 1.0
April 1, 2008 to June 30, 2008
7.50 to 1.0
July 1, 2008 to September 30, 2008
6.25 to 1.0
October 1, 2008 to December 31, 2008
5.50 to 1.0
January 1, 2009 to March 31, 2009
4.50 to 1.0
April 1, 2009 to June 30, 2009
4.25 to 1.0
July 1, 2009 to September 30, 2009
3.75 to 1.0
October 1, 2009 to December 31, 2009
3.25 to 1.0
January 1, 2010 and thereafter
2.75 to 1.0



4


 
 

--------------------------------------------------------------------------------

 


(b)           Minimum Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio, at the last day of any period set forth in the table below, to
exceed the ratio set forth opposite such period in the table below:
 
Period
Interest Coverage Ratio
March 31, 2007 to June 30, 2008
1.25 to 1.0
July 1, 2008 to September 30, 2008
1.75 to 1.0
October 1, 2008 to December 31, 2008
2.00 to 1.0
January 1, 2009 to March 31, 2009
2.00 to 1.0
April 1, 2009 to June 30, 2009
2.00 to 1.0
July 1, 2009 to September 30, 2009
2.25 to 1.0
October 1, 2009 to December 31, 2009
2.75 to 1.0
January 1, 2010 and thereafter
4.00 to 1.0

”
 
(b) The table and the proviso following the table in Section 6.10(d) of the
Credit Agreement are deleted in their entirety and replaced with the following:
 
“
Period
Amount (in millions)
January 1, 2007 to December 31, 2007
$180.0
January 1, 2008 to December 31, 2008
$180.0
January 1, 2009 to December 31, 2009
$100.0
January 1, 2010 to December 31, 2010
$200.0
January 1, 2011 to December 31, 2011
$100.0



5


 
 

--------------------------------------------------------------------------------

 




; provided, however, that, with respect to fiscal year 2009, the aggregate
amount of Capital Expenditures made in each of the following fiscal periods in
such fiscal year shall not exceed (i) $32.5 million in the fiscal quarter ending
on March 31, 2009, (ii) without duplication, $57.5 million in the aggregate in
the two consecutive fiscal quarters ending on June 30, 2009, (iii) without
duplication, $82.5 million in the aggregate in the three consecutive fiscal
quarters ending on September 30, 2009 and (iv) without duplication, $100.0
million in the aggregate in such fiscal year; provided, further, however, that
(x) if the aggregate amount of Capital Expenditures made in any fiscal year
shall be less than the maximum amount of Capital Expenditures permitted under
this Section 6.10(d) for such fiscal year (before giving effect to any
carryover), then an amount of such shortfall not exceeding 50% of such maximum
amount (without giving effect to clause (z) below) may be added to the amount of
Capital Expenditures permitted under this Section 6.10(d) for the immediately
succeeding (but not any other) fiscal year, (y) in determining whether any
amount is available for carryover, the amount expended in any fiscal year shall
first be deemed to be from the amount allocated to such fiscal year (in respect
of any carryover from a prior year) and (z) the amount set forth in the table
above for any period may be increased by an amount equal to (1) 50% of (2) the
amount of (I) any Indebtedness incurred under Section 6.01(n) and/or Section
6.01(o) which a Responsible Officer of the Borrower has certified to the
Administrative Agent will be used prior to the Revolving Maturity Date to
finance Capital Expenditures and (II) any Equity Interests issued under Section
6.13 which a Responsible Officer of the Borrower has certified to the
Administrative Agent will be used prior to the Revolving Maturity Date to
finance Capital Expenditures, so long as the aggregate increase in Capital
Expenditures permitted by this proviso since the First Amendment Effective Date
does not exceed $250.0 million.”
 
(c) The following new Section 6.10(e) is inserted immediately after Section
6.10(d):
 
“(e)           Minimum Liquidity.  Permit the aggregate amount of the Loan
Parties’ and their Subsidiaries’ Minimum Liquidity, at the last day of each
calendar month in any period set forth in the table below, to be less than the
amount set forth opposite such period in the table below or fail to deliver a
Minimum Liquidity Certificate as required pursuant to Section 5.01(j):
 
Period
Amount (in millions)
Third Amendment Effective Date to March 31, 2009
$25.0
April 1, 2009 to April 30, 2009
$20.0
May 1, 2009 to May 31, 2009
$22.5
June 1, 2009 to June 30, 2009
$30.0
July 1, 2009 to July 31, 2009
$22.5
August 1, 2009 to August 31, 2009
$27.5
September 1, 2009 to October 31, 2009
$35.0
November 1, 2009 to December 31, 2009
$40.0

”
 
6
 


 
 

--------------------------------------------------------------------------------

 




        Section 2.07 Amendments Related to Applicable Margins.
 
(a)   The table entitled “Applicable Margin for Revolving Loans, Swingline Loans
and LC Participation Fee” (including the footnotes thereto) in Annex I of the
Credit Agreement is deleted in its entirety and replaced with the following
(including the footnotes thereto):
 
“

 
Revolving Loans and Swingline Loans
(and LC Participation Fee)
Leverage Ratio*
 
Eurodollar
ABR
Level I**
≥3.75:1.0
4.00%
3.00%
Level II
<3.75:1.0 but
≥2.50:1.0
3.75%
2.75%
Level III
<2.50:1.0 but
>2.00:1.0
3.50%
2.50%
Level IV
<2.00:1.0
3.25%
2.25%

”


*
Note:  Neither (i) cash charges reducing Consolidated Net Income incurred
(directly, or otherwise) in connection with the Sago Mine Incident and the Viper
Mine Incident nor (ii) extraordinary, non-recurring cash charges for any
twelve-month period following the twelve-month period in which the Sago Mine
Incident and/or the Viper Mine Incident occurred are added to Consolidated
EBITDA for the purposes of calculating the Leverage Ratio to determine the
Applicable Margin and the Commitment Fee pursuant to this Annex I.
**
Note:  As of the Third Amendment Effective Date, the Applicable Margin shall be
set at Level I and shall be adjusted in accordance with the foregoing table, if
applicable, starting October 1, 2009.
 

 
    Section 2.08 Amendments Related to Exhibits.
 
  The Exhibits to the Credit Agreement are hereby amended by adding a new
Exhibit R immediately after Exhibit P in the form attached hereto as Exhibit B.
 
7
 


 
 

--------------------------------------------------------------------------------

 


 


ARTICLE III.
 
CONDITIONS TO EFFECTIVENESS
 
Section 3.01 Conditions to Limited Waiver and Amendments.   The effectiveness of
the limited waiver contained in Article I of this Third Amendment and the
amendments contained in Article II of this Third Amendment is conditioned upon
satisfaction of the following conditions precedent (the date on which all such
conditions precedent have been satisfied being referred to herein as the “Third
Amendment Effective Date”).
 
(a) Fees and Expenses.
 
(i) The Arrangers and the Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Third Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including the reasonable legal fees and expenses of
Latham & Watkins LLP, special counsel to the Agents, and the reasonable fees and
expenses of any local counsel, appraisers, consultants and other advisors)
required to be reimbursed or paid by Borrower hereunder or under any other Loan
Document.
 
(ii) The Administrative Agent shall have received, for the benefit of each
Lender whose signature page to this Third Amendment has been received no later
than the date on which each of the other conditions in this Section 3.01 are
satisfied, a fee equal to 0.50% of the aggregate Revolving Commitments, as of
the Third Amendment Effective Date, of such Lender, which such fee shall be
allocated pro rata among such consenting Lenders.
 
(b) Loan Documents.  All legal matters incident to this Third Amendment and the
transactions contemplated hereby and the other Loan Documents shall be
satisfactory to the Lenders and to the Administrative Agent and there shall have
been delivered to the Administrative Agent an executed counterpart of each of
the Loan Documents required to be executed and delivered on the Third Amendment
Effective Date, including, but not limited to, (i) this Third Amendment and (ii)
the consent of the Guarantors attached hereto as Exhibit A executed by each of
the Guarantors (including any persons becoming Guarantors on the date hereof).
 
(c) Officers’ Certificate.  The Administrative Agent shall have received a
certificate, dated the Third Amendment Effective Date and signed by the senior
vice president and the chief financial officer of Borrower or such other person
reasonably acceptable to the Administrative Agent, confirming compliance with
the conditions precedent set forth in this Section 3.01 hereof and
Sections 4.02(b), (c) and (d) of the Credit Agreement.
 
(d) Opinion of Counsel.  The Administrative Agent shall have received, on behalf
of itself, the other Agents and the Lenders, a favorable written opinion of
Jones Day, special counsel for the Loan Parties, reasonably satisfactory in form
and substance to the Administrative Agent, dated the Third Amendment Effective
Date, addressed to the Agents and the Lenders and covering such matters relating
to the transactions contemplated by this Third Amendment as the Administrative
Agent shall reasonably request.
 
8
 


 
 

--------------------------------------------------------------------------------

 


(e) Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate substantially in the form of Exhibit N to the Credit
Agreement, dated the Third Amendment Effective Date and signed by the chief
financial officer of Borrower or such other person reasonably acceptable to the
Administrative Agent.
 
(f) Collateral Requirements.  The Administrative Agent shall have received an
agreement between Borrower and the Administrative Agent’s third-party search and
filing service, duly executed by each party thereto, with respect to the direct
payment by Borrower of all fees and expenses of such service in connection with
the Collateral Audit.
 
(g) Representations and Warranties; No Default.  (i) Each of the representations
and warranties contained in Article III of the Credit Agreement shall be true
and correct in all material respects as of the Third Amendment Effective Date,
except that any representation and warranty that is qualified as to
“Materiality” or “Material Adverse Effect” shall be true and correct in all
respects as of the Third Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date and (ii) both
before (other than with respect to the Specified Defaults) and after giving
effect to this Third Amendment, no event shall have occurred and be continuing
that constitutes a Default or an Event of Default.
 


 
ARTICLE IV.
 
MISCELLANEOUS
 
Section 4.01 Execution of this Third Amendment; Authorization.
 
This Third Amendment is executed and shall be construed as an amendment to the
Credit Agreement and forms a part of the Credit Agreement to the extent
applicable thereto.  
 
Section 4.02 Representations and Warranties.
 
Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof:
 
(a) Authority; Enforceability.  (i) All consents, approvals and authorizations
necessary for Borrower’s and Guarantors’ execution, delivery and performance of
this Third Amendment and the Consent of Guarantors, as applicable, have been
obtained or made and (ii) this Third Amendment and the Consent of Guarantors, as
applicable, have been duly executed and delivered by Borrower and Guarantors and
constitute the legal, valid and binding obligations of Borrower and Guarantors,
respectively, enforceable against Borrower and Guarantors in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
9
 


 
 

--------------------------------------------------------------------------------

 


(b) No Conflict.  Neither the execution and delivery of this Third Amendment,
the Consent of Guarantors nor any other agreement or instrument contemplated
hereby, nor the performance of, and compliance with the terms and provisions of,
this Third Amendment, the Consent of Guarantors or any such other agreement or
instrument by any Loan Party will, at the time of such execution, delivery or
performance, (i) violate or conflict with any provision of such Loan Party’s
articles or certificate of incorporation or bylaws or other organizational or
governing documents of such Loan Party, (ii) violate, contravene or materially
conflict with any Requirements of Law or any other law, regulation, order, writ,
judgment, injunction, decree or permit applicable to such Loan Party, except for
any violation, contravention or conflict which would not reasonably be expected
to have a Material Adverse Effect, (iii) (A) violate, contravene or conflict
with the contractual provisions of, or cause an event of default under, any Loan
Document or (B) violate, contravene or conflict with the contractual provisions
of, or cause an event of default under, any other loan agreement, indenture,
mortgage, deed of trust, contract or other agreement or instrument to which such
Loan Party is a party or by which such Loan Party may be bound, except, with
respect to clause (A) above, for any violation, contravention, conflict or
default that would not reasonably be expected to have a Material Adverse Effect,
or (iv) result in or require the creation of any Lien (other than those
contemplated in or created in connection with the Loan Documents) upon or with
respect to such Loan Party’s properties.  No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other person is required in connection with the performance of and
compliance with the terms and provisions of this Third Amendment, the Consent of
Guarantors or any other agreement or instrument contemplated hereby.
 
(c) Representations and Warranties in Credit Agreement.  Each of the
representations and warranties contained in Article III of the Credit Agreement
is true and correct in all material respects as of the date hereof, except that
any representation and warranty that is qualified as to “Materiality” or
“Material Adverse Effect” shall be true and correct in all respects as of the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date.
 
(d) No Default.  Both before (other than with respect to the Specified Defaults)
and after giving effect to this Third Amendment, no event has occurred and is
continuing that constitutes a Default or an Event of Default.
 
Section 4.03 No Waiver.
 
Except as specifically modified pursuant to the terms of this Third Amendment,
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and confirmed.  Nothing
herein shall limit in any way the rights and remedies of the Administrative
Agent and the Lenders under the Credit Agreement and the other Loan
Documents.  The execution and delivery by the Lenders of this Third Amendment
shall not constitute a waiver, forbearance or other indulgence with respect to
any Default or Event of Default now existing (other than with respect to the
Specified Defaults) or hereafter arising.
 
10
 


 
 

--------------------------------------------------------------------------------

 


Section 4.04 Counterparts; Integration; Effectiveness.
 
This Third Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Third Amendment and any agreements referred to herein constitute the entire
contract among the parties hereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Third Amendment shall become
effective when it shall have been executed by each of Borrower and each of the
requisite Lenders, and thereafter shall be binding upon and inure to the benefit
of the parties to the Credit Agreement and, subject to and in accordance with
Section 11.04 of the Credit Agreement, their respective successors and assigns;
provided that the effectiveness of the waiver and amendments contained herein is
conditioned upon the satisfaction of the applicable conditions set forth in
Article III of this Third Amendment.  Delivery of an executed counterpart of a
signature page of this Third Amendment by telecopy shall be as effective as
delivery of a manually executed counterpart of this Third Amendment.
 
Section 4.05 Severability.
 
Any provision of this Third Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality or enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 4.06 GOVERNING LAW.
 
THIS THIRD AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
Section 4.07 Headings.
 
Article and Section headings used herein are for convenience of reference only,
are not part of this Third Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Third Amendment.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


11


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.


 


ICG, LLC,
as Borrower
   
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
SVP & CFO







INTERNATIONAL COAL GROUP, INC.
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
SVP & CFO









[SIGNATURE PAGE TO THIRD AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




UBS AG, STAMFORD BRANCH,
as Issuing Bank, Administrative Agent and Collateral Agent
 
By:
 
/s/ Irja R. Otsa
Name:
 
Irja R. Otsa
Title:
 
Associate Director
     
By:
 
/s/ Michael Cerniglia
Name:
 
Michael Cerniglia
Title:
 
Director
     





UBS LOAN FINANCE LLC, as Lender
 
By:
 
/s/ Irja R. Otsa
Name:
 
Irja R. Otsa
Title:
 
Associate Director
     
By:
 
/s/ Michael Cerniglia
Name:
 
Michael Cerniglia
Title:
 
Director
     







[SIGNATURE PAGE TO THIRD AMENDMENT]
 
 

--------------------------------------------------------------------------------

 


CIT Capital USA, Inc.,
[NAME OF INSTITUTION]
as Lender
 
By:
 
/s/ Marc Theisinger
Name:
 
Marc Theisinger
Title:
 
Vice President
     









[SIGNATURE PAGE TO THIRD AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




Branch Banking and Trust Company, as Lender
 
By:
 
/s/ Richard E. Whisner, Jr.
Name:
 
Richard E. Whisner, Jr.
Title:
 
Sr. Vice President
     







[SIGNATURE PAGE TO THIRD AMENDMENT]
 
 

--------------------------------------------------------------------------------

 


STYX PARTNERS, L.P.
[NAME OF INSTITUTION]
as Lender
 
By:
 
Styx Associates LLC,
   
Its General Partner
     
By:
 
/s/ Jeffrey Lomasky
Name:
 
Jeffrey Lomasky
Title:
 
Senior Managing Director
     









[SIGNATURE PAGE TO THIRD AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




National City Bank
[NAME OF INSTITUTION]
as Lender
 
By:
 
/s/ David M. Metz
Name:
 
David M. Metz
Title:
 
Senior Vice President
     





[SIGNATURE PAGE TO THIRD AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




Wachovia Bank, N.A.
[NAME OF INSTITUTION]
as Lender
 
By:
 
/s/ D. Paul Hulbert III
Name:
 
D. Paul Hulbert III
Title:
 
Vice President
     





[SIGNATURE PAGE TO THIRD AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




General Electric Capital Corporation
[NAME OF INSTITUTION]
as Lender
 
By:
 
/s/ Randall F. Hornick
Name:
 
Randall F. Hornick
Title:
 
Authorized Signatory
     







[SIGNATURE PAGE TO THIRD AMENDMENT]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


CONSENT OF GUARANTORS


Each of the undersigned is a Guarantor of the Obligations of Borrower under the
Credit Agreement and hereby (a) consents to the foregoing Third Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Third Amendment, the obligations of each of the undersigned Guarantors
are not impaired or affected and all guaranties given to the holders of
Obligations and all Liens granted as security for the Obligations continue in
full force and effect, and (c) confirms and ratifies its obligations under the
Credit Agreement and each other Loan Document executed by it.  Capitalized terms
used herein without definition shall have the meanings given to such terms in
the Third Amendment to which this Consent of Guarantors is attached or in the
Credit Agreement referred to therein, as applicable.


IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of February 20, 2009.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit A-1
 
 

--------------------------------------------------------------------------------

 




INTERNATIONAL COAL GROUP, INC.
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
SVP & CFO





HUNTER RIDGE HOLDINGS, INC.
 
By:
 
/s/ Charles G. Snavely
Name:
 
Charles G. Snavely
Title:
 
President





HUNTER RIDGE, INC.
 
By:
 
/s/ Charles G. Snavely
Name:
 
Charles G. Snavely
Title:
 
President





BRONCO MINING COMPANY, INC.
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Secretary





COALQUEST DEVELOPMENT LLC
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Vice President & Secretary





HAWTHORNE COAL COMPANY, INC.
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Vice President & Secretary





Exhibit A-2
 
 

--------------------------------------------------------------------------------

 




HUNTER RIDGE COAL COMPANY
 
By:
 
/s/ Charles G. Snavely
Name:
 
Charles G. Snavely
Title:
 
President





ICG ADDCAR SYSTEMS, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer





ICG BECKLEY, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer





ICG EAST KENTUCKY, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer





ICG EASTERN, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer





ICG EASTERN LAND, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer





Exhibit A-3
 
 

--------------------------------------------------------------------------------

 




ICG HAZARD, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer





ICG HAZARD LAND, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer





ICG ILLINOIS, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer





ICG, INC.
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Sr. Vice President & Secretary





ICG KNOTT COUNTY, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer





ICG NATURAL RESOURCES, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer

 

 
Exhibit A-4
 
 

--------------------------------------------------------------------------------

 




ICG TYGART VALLEY, LLC
 
By:
 
/s/ Bradley W. Harris
Name:
 
Bradley W. Harris
Title:
 
VP & Treasurer





JULIANA MINING COMPANY, INC.
 
By:
 
/s/ Charles G. Snavely
Name:
 
Charles G. Snavely
Title:
 
President





KING KNOB COAL CO., INC.
 
By:
 
/s/ Christina T. Brumley
Name:
 
Christina T. Brumley
Title:
 
Secretary





MARINE COAL SALES COMPANY
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Secretary





MELROSE COAL COMPANY, INC.
 
By:
 
/s/ Christina T. Brumley
Name:
 
Christina T. Brumley
Title:
 
Secretary





PATRIOT MINING COMPANY, INC.
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Secretary

 

 
Exhibit A-5
 
 

--------------------------------------------------------------------------------

 




SIMBA GROUP, INC.
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Secretary





UPSHUR PROPERTY, INC.
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Asst. Secretary





VINDEX ENERGY CORPORATION
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Secretary





WHITE WOLF ENERGY, INC.
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Vice President & Secretary





WOLF RUN MINING COMPANY
 
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Secretary





Exhibit A-6
 
 

--------------------------------------------------------------------------------

 
 


 